DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  1.      Claims 1, 2,3,4,9,11,12,13,14,19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saito et al.  (Pub. No.: US 2011/0194003 A1).  
	Regarding claim 1, Saito et al. discloses an image sensor (Fig. 1; Para 31; solid-state imaging device ) , comprising:
a plurality of image sensor cells (Para 31-32; pixels 2 output optical signals according to the amount of incident light), each configured to generate an image signal in response to one or more control signals ( Para 33; The vertical driving unit 6 selects the pixels 2 outputting signals from among the pixels 2 arranged in the matrix form according to rows. The horizontal driving unit 7 controls the first A/D converters 10 and the second A/D converters 20 to output output digital signals .PHI.D in sequence.  ) ;
a first driver configured to generate a first control signal, wherein the first driver comprises a first positive supply terminal connected to a first power supply node ( Fig. 2; Para 36; signal level of the input signal Vin ; wherein the input signa Vin is supplied to each delay element) ;
a voltage generator (Para 32,49; correction voltage generator 5   has a first voltage circuit 51 generating a voltage Vref3, a second voltage circuit 52 generating a voltage Vref2, and a third voltage circuit 53 generating a voltage Vref1. The voltages Vref1, Vref2 and Vref3 become references for producing a correction formula. The correction voltage generation unit 5 outputs the voltages Vref1, Vref2 and Vref3 by turns. The voltage Vref1 is the lowest, the voltage Vref2 is the second lowest, and the voltage Vref3 is the highest) configured to generate a first voltage at the first power supply node, wherein the voltage generator comprises:
      a plurality of charge pump cells ( Para 38; first A?D converters 10 and second A/D converters 20), each configured to receive one of a plurality of clock signals and to source charge to the first power supply node in response to the received one clock signal,
         a delay line (Para 36;   The pulse delay circuit 11 includes one delay element AND1 and a plurality of delay elements DU1 connected in a ring shape.   ) comprising a plurality of delay line elements configured to generate the plurality of clock signals,
         wherein a first charge pump cell receives a first clock signal generated by a first delay line element ( Para 35,36; The first A/D converters 10 and the second A/D converters 20 include the pulse delay circuit 11 and a circuit for detecting the number of stages through which a pulse has passed. The circuit for detecting the number of stages through which a pulse has passed has a counter 12, a latch circuit 13, a latch and encoder circuit 14, and a signal processing circuit 15. ) ,
          wherein a second charge pump cell receives a second clock signal generated by a second delay line element (Para 35,36;The first A/D converters 10 and the second A/D converters 20 include the pulse delay circuit 11 and a circuit for detecting the number of stages through which a pulse has passed. The circuit for detecting the number of stages through which a pulse has passed has a counter 12, a latch circuit 13, a latch and encoder circuit 14, and a signal processing circuit 15.) , and
     wherein a delay between the first clock signal and the second clock signal is determined by the delay line (Fig. 2; Para 37; 49; The pulse delay circuit 11 generates the pulse signal .PHI.CK having a frequency according to delays of the delay elements. The counter 12 counts the pulse signal. PHI.CK output by the pulse delay circuit 11. ) .
	Regarding claim 2, Saito et al. discloses the second clock signal is generated in response to the first clock signal (Fig. 2; Para 35-37; the input of delay elements depends on the output of delay element AND 1).
	Regarding claim 3, Saito et al. discloses the first clock signal is generated in response to a received clock signal (Para 36; The delay element delays an input pulse .PHI.PL for a delay time according to a signal level of the input signal Vin using the input signal Vin as a power supply voltage. The pulse delay circuit 11 generates a pulse signal .PHI.CK having a frequency according to delay times of the delay elements.).
	Regarding claim 4, Sato et al. discloses wherein each of the delay line elements has a non- programmable delay (Fig. 2; Para 36-37; delay element AND 1 and delay elements DU1 connected in a ring shape).
	Regarding claim 9, Sato et al. discloses wherein the delay between the first clock signal and the second clock signal is controlled by a delay control circuit (Para 33; the control unit 8 control each unit that the solid-state imaging device has .) .
         Regarding claims 11,12,13,14,19, the subject matter disclosed in claims 11,12,13,14,19 are similar to the subject matter disclosed in claims 1, 2,3,4,9; therefore claims 11,12,13,14,19 are rejected for the same reasons as set forth in claims 1, 2,3,4,9 respectively. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Saito et al.  (Pub. No.: US 2011/0194003 A1), in view of Compton (US Pub. No.: US 2004/0081446 A1). 
	Regarding claim 10, Saito et al. does not disclose wherein each of the delay line elements has a programmable delay, and the delay control circuit is configured to control the programmable delay of the delay line elements.
	Compton discloses each of the delay line elements has a programmable delay, and the delay control circuit is configured to control the programmable delay of the delay line elements ( Para 21; a trigger pin on the image sensor could be operated to reset the first row of the pixel array, and a programmable delay in the image sensor could control the row to row reset time to cause the progress of the reset process to match the sweep of the mechanical shutter through the image plane. Additionally, a programmable delay could be initiated by the trigger pin, at the end of which delay the mechanical shutter could be actuated).
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito with the teaching of Compton in order to control row to row reset time according to shutter situation to produce images with better quality. 
	Regarding claim 20, the subject matter disclosed in claim 20 is similar to the subject matter disclosed in claim 10; therefore claim 20 is rejected for the same reasons as set forth in claim 10. 
Allowable Subject Matter
	Claims 5,6,7,8,15,16,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, none of the prior art discloses the delay line comprises N delay line elements, wherein the delay between the first clock signal and the second clock signal times N is less than or equal to one period of the received clock signal.
	Regarding claim 6, none of the prior art discloses the delay line comprises N delay line elements, wherein the delay between the first clock signal and the second clock signal times N is less than or equal to one half period of the received clock signal.
	Regarding claim 7, none of the prior art discloses a second driver configured to generate a second control signal, wherein the second driver comprises a second positive supply terminal connected to a second power supply node, wherein the voltage generator is further configured to generate a second voltage at the second power supply node, and further comprises: a first voltage regulator circuit configured to receive a first amount of charge from the charge pump cells, and to provide the received first amount of charge to the first power supply node at the first voltage, and a second voltage regulator circuit configured to receive a second amount of charge from the charge pump cells, and to provide the received second amount of charge to the second power supply node at a second voltage.
	Regarding claim 8, claim 8 is objected to as being dependent from claim 7,
         Regarding claims 15,16,17,18, the subject matter disclosed in claim 15,16,17,18 are similar to the subject matter disclosed in claims 5,6,7,8; therefore claims 15,16,17,18 are objected to for the same reasons as set forth in claims 5,6,7,8.
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696